ORDER

PER CURIAM.
Echlin/Pacer Industries (“Employer”) and National Healthcare Corporation (“NHC”) appeal from the judgment of the Labor and Industrial Relations Commission (“Commission”) affirming the decisions of the administrative law judge (“ALJ”) in favor of Debra Sanders (“Employee”). The Commission found that the ALJ’s decisions were supported by competent and substantial evidence. First, Employer and NHC claim that the Commission erred when it ruled that Employee was permanently and totally disabled solely as a result of her work related back injury, therefore eliminating State Treasurer of Missouri, as custodian for Second Injury Fund (“SIF”) liability. Second, Employer and NHC allege that the Commission erred as a matter of law and exceeded its jurisdiction in awarding Employee the mileage expenses she incurred traveling to her medical treatment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*683We affirm the judgment pursuant to Rule 84.16(b).